Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-18 are Allowed over the prior arts of record. 
Claim 1 was previously allowed over the prior arts of record. 
Applicant has overcome the 112b rejection of claim 19 and subsequently incorporated its subject matter into claim 9 which overcomes the prior arts of record. Based on the examiner’s suggestion stated in office action 7/6/2021, this amendment makes the scope of claim 9 similar to allowable claim 1 and is now allowable.
Claim 17 is allowed as it incorporates the subject matter of independent claim 9 and dependent claim 15, and overcomes the prior arts of record, as stated by the examiner in the office action dated 7/6/2021.
6.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 
Regarding Claim 1:
An optical receiver comprising: an optical resonator assembly including at least one optical resonator and a steering mechanism coupled to the at least one optical resonator, the at least one optical resonator being configured to receive a phase modulated input optical signal, to accumulate optical signal energy inside the at least one optical resonator based at least in part on the phase modulated input optical signal, and to produce an intensity modulated output optical signal, an intensity modulation of the output optical signal being representative of the phase the at least one optical resonator being tuned to exhibit a symmetric phase change condition in the output optical signal at normal incidence of the phase modulated input optical signal on a surface of the at least one optical resonator; an optical-electrical converter configured to detect the intensity modulated output optical signal and to convent the intensity modulated output optical signal into an electrical signal; and signal processing and control circuitry coupled to the optical resonator assembly and to the optical-electrical converter, the signal processing and control circuitry being configured to receive the electrical signal, to perform symmetric phase change measurements based on the electrical signal, and to provide a control signal based on the symmetric phase change measurements to actuate the steering mechanism to steer the at least one optical resonator to maintain normal incidence of the phase modulated input optical signal on the surface of the at least one optical resonator.

Regarding Claim 9:
A method of tracking a moving transmitter using an optical receiver, the method comprising: receiving a phase modulated input optical signal from the transmitter at an optical resonator included in the optical receiver; tuning the optical resonator such that at a normal incidence of the phase modulated input optical signal on a surface of the optical resonator, the magnitude of symmetric positive and negative phase change is the same; emitting an intensity modulated output optical signal from the optical resonator, an intensity modulation of the intensity modulated output optical signal being representative of a phase modulation of the phase modulated input optical signal; convening the intensity modulated output optical signal into an electrical signal; measuring, from the electrical signal, a response of the optical resonator to steering an orientation of the optical resonator to maintain the normal incidence of the phase modulated input optical signal on the surface of the optical resonator.

Regarding claim 17:
A method of tracking a moving transmitter using an optical receiver, the method comprising: receiving a phase modulated input optical signal from the transmitter at an optical resonator included in the optical receiver, the phase modulated input optical signal including a time-dependent coding signal; emitting an intensity modulated output optical signal from the optical resonator, an intensity modulation of the intensity modulated output optical signal being representative of a phase modulation of the phase modulated input optical signal; converting the intensity modulated output optical signal into an electrical signal; Application No. 16/853,1076 Docket No.: R2065-705 110(18-11347)Amendment dated October 6, 2021Reply to Office Action of July 6, 2021measuring, from the electrical signal, a response of the optical resonator to positive and negative phase rotations of equal magnitude in the phase modulated input optical signal; based on the measured response, steering an orientation of the optical resonator to maintain normal incidence of the phase modulated input optical signal on a surface of the optical resonator; based on the orientation of the optical resonator, computing directional cosine vectors in a direction of the transmitter; determining a bearing to the transmitter from the optical receiver based on the directional cosine vectors; estimating a distance between the optical receiver and the transmitter based on the time- dependent coding signal; and determining a Doppler shift of the phase modulated input optical signal received at the optical resonator based on a frequency of the phase modulated input optical signal, the orientation of the optical resonator, and a thickness of the optical resonator.

Regarding Claim 1: Prior arts Dolgin (US 2018/0145764) in view of Rogers (US 2009/0210191) teaches: an optical resonator assembly including at least one optical resonator, the at least one optical resonator being configured to receive a phase modulated input optical signal, to accumulate optical signal energy inside the at least one optical resonator based at least in part on the phase modulated input optical signal, and to produce an intensity modulated output optical signal, an intensity modulation of the output optical signal being representative of the phase modulation of the input optical signal; an optical-electrical converter configured to detect the intensity modulated output optical signal and to convent the intensity modulated output optical signal into an electrical signal; and signal processing and control circuitry coupled to the optical resonator assembly and to the optical-electrical converter, the signal processing and control circuitry being configured to receive the electrical signal, to perform symmetric phase change measurements based on the electrical signal (Dolgin: Fig. 2, optical resonator 230 in receiver 200 and paragraph 44; Figs. 4a and 4b show response measurements) and a steering mechanism coupled to the at least one optical resonator to actuate the steering mechanism (Rogers: Fig. 1, steering using actuator 44 and paragraph [0025]), within claim 1. However these cited references individually or in combination don’t teach the limitations, “the at least one optical resonator being tuned to exhibit a symmetric phase change condition in the output optical signal at normal incidence of the phase modulated input optical signal on a surface of the at least one optical resonator…to provide a control signal based on the symmetric phase change measurements to actuate the steering mechanism to steer the at least one optical resonator to maintain normal incidence of the phase modulated input optical signal on the surface of the at least one optical resonator”. 
Regarding Claim 9: Prior arts Prior arts Dolgin (US 2018/0145764) in view of Rogers (US 2009/0210191) teaches method of tracking a moving transmitter using an optical receiver, the method comprising: receiving a phase modulated input optical signal from the transmitter at an optical resonator included in the optical receiver; emitting an intensity modulated output optical signal from the optical resonator, an intensity modulation of the intensity modulated output optical signal being representative of a phase modulation of the phase modulated input optical signal; convening the intensity modulated output optical signal into an electrical signal; measuring, from the electrical signal, a response of the optical resonator to positive and negative phase rotations of equal magnitude in the phase modulated input optical signal; and based on the measured response, (the detailed rejection is stated within office action dated 7/6/2021) within claim 9. However these cited references individually or in combination don’t teach the limitations, “tuning the optical resonator such that at a normal incidence of the phase modulated input optical signal on a surface of the optical resonator, the magnitude of symmetric positive and negative phase change is the same… steering an orientation of the optical resonator to maintain the normal incidence of the phase modulated input optical signal on the surface of the optical resonator”.

Regarding Claim 17: Prior arts Prior arts Dolgin (US 2018/0145764) in view of Rogers (US 2009/0210191) in further view of Mindell (US 2016/0363648) teaches a method of tracking a moving transmitter using an optical receiver, the method comprising: receiving a phase modulated input optical signal from the transmitter at an optical resonator included in the optical receiver, the phase modulated input optical signal including a time-dependent coding signal; emitting an intensity modulated output optical signal from the optical resonator, an intensity modulation of the intensity modulated output optical signal being representative of a phase modulation of the phase modulated input optical signal; converting the intensity modulated output optical signal into an electrical signal; Application No. 16/853,1076 Docket No.: R2065-705 110(18-11347)Amendment dated October 6, 2021Reply to Office Action of July 6, 2021measuring, from the electrical signal, a response of the optical resonator to positive and negative phase rotations of equal magnitude in the phase modulated input optical signal; based on the measured response, steering an orientation of the optical resonator to maintain normal incidence of the phase modulated input optical signal on a surface of the optical resonator; based on the orientation of the optical resonator, computing directional cosine vectors in a direction of the transmitter; determining a bearing to the transmitter from the optical receiver based on the directional cosine vectors; estimating a distance between the optical receiver and the transmitter based on the time- dependent coding signal (the detailed rejection is stated within office action dated 7/6/2021) within claims 9 and 15. However these cited references individually or in combination don’t teach the limitations, “determining a Doppler shift of the phase modulated input optical signal received at the optical resonator based on a frequency of the phase modulated input optical signal, the orientation of the optical resonator, and a thickness of the optical resonator”.

7.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        

/DAVID C PAYNE/Supervisory Patent Examiner of Art Unit 2637